IN THE COURT OF APPEALS AT NASHVILLE



JAMES L. JACKSON                   )   C/A No. 01A01-9902-CH-00098
                                   )   Davidson Chancery
     Petitioner                    )   No. 98-2052-I
                                   )
     v.

TENNESSEE DEPARTMENT
                                   )
                                   )
                                   )
                                                         FILED
OF CORRECTIONS, DONAL              )                     October 15, 1999
CAMPBELL, COMMISSIONER             )
                                   )                    Cecil Crowson, Jr.
     Respondent                    )
                                                       Appellate Court Clerk


APPEALED FROM THE CHANCERY COURT OF DAVIDSON COUNTY

THE HONORABLE IRVIN H. KILCREASE, JR., CHANCELLOR



James L. Jackson, Pro Se
S.T.S.R.C.F.
Route 4, Box 600
Pikeville, TN 37367

     Petitioner

Paul G. Summers
Attorney General and Reporter
        AND
Arthur Crownover, II
Assistant Attorney General
425 Fifth Avenue North
Nashville, TN 37243-0488

     Attorneys for Respondent



                         AFFIRMED AND REMANDED


                             Houston M. Goddard, Presiding Judge


CONCUR:

FRANKS
SUSANO


                             O P I N I O N




                                                 Goddard, P.J.
           This is a petition seeking a writ of certiorari filed

by James L. Jackson, an inmate of the Penal System of this State,

Pro Se.   The caption lists as Respondents “Tennessee Dept. of

Corrections, Donal Campbell (Commissioner), Respondent.”     The

case proceeded, however, as if only the Department of Corrections

was a party Defendant and our opinion will be based on this

assumption.



           Mr. Jackson contends that he has not been given proper

credit in reduction of his sentence and that he is entitled to be

forthwith released.



           The Chancellor filed a memorandum opinion denying Mr.

Jackson’s petition, resulting in this appeal wherein he raises

the following issues:



     1-    WHETHER DENIAL OF DISCOVERY VIOLATED JACKSON RIGHT
           TO FURTHER DEFEND HIS ACTION.

     2-    WHETHER JACKSON STATED A CLAIM UPON WHICH RELIEF
           COULD HAVE BEEN GRANTED.

     3-    COURT DID IMPROPER ANALYZED JACKSON WRIT OF
           CERTIORARI.

     4-    WHETHER JACKSON HAVE EXPIRED HIS SENTENCE, AND
           SHOULD BE FORWITH RELEASED, AS A MATTER OF LAW.


           Our review of the record persuades us that this is an

appropriate case for affirmance under Rule 10(a) of this Court.



           Before concluding, we should point out that the

Petitioner is not without an avenue of redress, but, as stated in

the brief of the Department of Corrections, may pursue his

                                 2
contentions before the Criminal Court for Shelby County which,

under the authority of State v. Burkhart, 566 S.W.2d 871 (Tenn.

1978), “does have the power to correct the judgment” if

warranted.



           For the foregoing reasons the judgment of the Trial

Court is affirmed and the cause remanded for collection of costs

below.    Costs of appeal are adjudged against Mr. Jackson.



                                      ___________________________
                                      Houston M. Goddard, P.J.


CONCUR:



______________________________
Herschel P. Franks, J.



______________________________
Charles D. Susano, Jr., J.




                                  3